The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to applicant’s 07/14/2021 amendment(s) /response(s) in the Application 16/707,132 by Lubenski et al. for “Mobility in Enterprise Networks”, filed on 12/09/2019. The amendment/response to the claims has been entered: 
Claims 1-20 are pending. 
This rejection is FINAL. 

Response to Amendment

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US9769855B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to establishing a proxy connection and determining whether a communication request requires a connection to a specified network, and recite similar subject matter as the instant claims recite a broader scope of the limitations recited in the conflicting patent as noted below.  Provided below is the mapping of some claim limitations. (Note, bold text indicates differences).

Claim No.
Instant Claim (16/707,132)
Conflicting Patent (9769855)
Claim No.
1.
1. A method for providing a wireless device with simultaneous access to an enterprise network and an external network, comprising:
  1. A method for providing a wireless device with simultaneous access to an enterprise network and an external network, comprising: 
1

establishing a proxy connection between a gateway device in the enterprise network and a gateway device in the external network, 






transparent to the gateway device in the external network that the gateway device in the enterprise network is not an element of the external network; 

receiving a communication request from the wireless device at the gateway device in the enterprise network; 

determining whether the communication request requires a connection to the enterprise network or to the external network; 

and facilitating communications between the wireless device and the external network through the proxy connection in response to a determination that the communication request requires a connection to the external network, 

the proxy connection transparent to the wireless device and the external network.
establishing a proxy connection between a gateway device in the enterprise network and a gateway device in the external network 

as though the gateway device in the enterprise network is a component of the external network, 

transparent to the gateway device in the external network that the gateway device in the enterprise network is not an element of the external network; 

receiving a communication request from the wireless device at the gateway device in the enterprise network; 

determining whether the communication request requires a connection to the enterprise network or to the external network; 

and facilitating communications between the wireless device and the external network through the proxy connection in response to a determination that the communication request requires a connection to the external network, 

the proxy connection transparent to the wireless device and the external network.

19, 20
Independent claims 19 and 20 of the instant application can be similarly mapped to independent claims 19 and 20 of the conflicting patent. 
Independent claims 19 and 20 of the instant application can be similarly mapped to independent claims 19 and 20 of the conflicting patent.
19, 20


As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are the additional feature included in the conflicting claim  (i.e. as though the gateway device in the enterprise network is a component of the external network,”). More particularly, it would have been obvious to on having ordinary skill in the art to combine the teachings of conflicting claim 1 to perform the functions as described in instant claim 1. 

Claim No.
Instant Claims (16/707,132)
Conflicting Patent (9769855) 
Claim No.
2-18
2. The method of claim 1, wherein the wireless device is configured to operate according to a mobile data communications standard.
  2. The method of claim 1, wherein the wireless device is configured to operate according to a mobile data communications standard.
2-18

3. The method of claim 2, wherein the mobile data communications standard is the Long Term Evolution (LTE) communications standard.
3. The method of claim 2, wherein the mobile data communications standard is the Long Term Evolution (LTE) communications standard.



4. The method of claim 2, wherein the wireless device is also configured to operate according to WiFi standards.
4. The method of claim 2, wherein the wireless device is also configured to operate according to WiFi standards.


5. The method of claim 1, wherein the gateway in the enterprise network is a Packet Data Network (PDN) Gateway (P-GW) device.
5. The method of claim 1, wherein the gateway in the enterprise network is a Packet Data Network (PDN) Gateway (P-GW) device.


6. The method of claim 1, wherein the gateway in the external network is a Packet Data Network (PDN) Gateway (P-GW) device.
6. The method of claim 1, wherein the gateway in the external network is a Packet Data Network (PDN) Gateway (P-GW) device.


7. The method of claim 6, wherein the gateway in the enterprise network presents itself to the P-GW device in the external network as at least one of a Mobility Management Entity (MME) device or a Servicing Gateway (S-GW) device of the external network.
7. The method of claim 6, wherein the gateway in the enterprise network presents itself to the P-GW device in the external network as at least one of a Mobility Management Entity (MME) device or a Servicing Gateway (S-GW) device of the external network.


8. The method of claim 6, wherein the gateway in the enterprise network connects to the P-GW device in the external network via a standard connection on at least one of interfaces S5 or S8.
8. The method of claim 6, wherein the gateway in the enterprise network connects to the P-GW device in the external network via a standard connection on at least one of interfaces S5 or S8.


9. The method of claim 1, wherein the gateway in the external network is a Servicing Gateway (S-GW) device.
9. The method of claim 1, wherein the gateway in the external network is a Servicing Gateway (S-GW) device.


10. The method of claim 9, wherein the gateway in the enterprise network presents itself to the S-GW device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network.
10. The method of claim 9, wherein the gateway in the enterprise network presents itself to the S-GW device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network.


11. The method of claim 9, wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-U interface.
11. The method of claim 9, wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-U interface.


12. The method of claim 1, wherein the gateway in the external network is a Mobility Management Entity (MME) device.
12. The method of claim 1, wherein the gateway in the external network is a Mobility Management Entity (MME) device.


13. The method of claim 12, wherein the gateway in the enterprise network presents itself to the MME device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network.


13. The method of claim 12, wherein the gateway in the enterprise network presents itself to the MME device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network.


14. The method of claim 12, wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-MME interface.
14. The method of claim 12, wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-MME interface.


15. The method of claim 1, further comprising obtaining User Equipment (UE) configuration information for enabling the wireless device to communicate with the external network from a Home Subscriber Server (HSS) of the external network through a second proxy connection established between an HSS of the enterprise network and the HSS of the external network.
15. The method of claim 1, further comprising obtaining User Equipment (UE) configuration information for enabling the wireless device to communicate with the external network from a Home Subscriber Server (HSS) of the external network through a second proxy connection established between an HSS of the enterprise network and the HSS of the external network.


16. The method of claim 15, wherein establishing the second proxy connection further comprises the HSS of the enterprise network connecting to the HSS of the external network on interface S6a.
16. The method of claim 15, wherein establishing the second proxy connection further comprises the HSS of the enterprise network connecting to the HSS of the external network on interface S6a.


17. The method of claim 1, further comprising providing Quality of Service (QoS) services for connections between the wireless device and the external network via the proxy connection.
17. The method of claim 1, further comprising providing Quality of Service (QoS) services for connections between the wireless device and the external network via the proxy connection.


18. The method of claim 1, further comprising terminating the proxy connection in response to a determination that the wireless device has terminated a connection with the enterprise network.
18. The method of claim 1, further comprising terminating the proxy connection in response to a determination that the wireless device has terminated a connection with the enterprise network.









As indicated above, dependent claims 2-18 of the instant application are identical to the conflicting claims 2-18. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10506647. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to establishing a proxy connection and determining whether a communication request requires a connection to a specified network, and recite similar subject matter as the instant claims recite a broader scope of the limitations recited in the conflicting patent as noted below.  Provided below is the mapping of some claim limitations. (Note, bold text indicates differences).

Claim No.
Instant Claim (16/707,132)
Conflicting Patent (10506647)
Claim No.
1, 15
1. A method for providing a wireless device with simultaneous access to an enterprise network and an external network, comprising:
19. A system for providing a wireless device with simultaneous access to an enterprise network and an external network, comprising: 

a gateway device in the enterprise network configured to:
19

establishing a proxy connection between a gateway device in the enterprise network and a gateway device in the external network, 

transparent to the gateway device in the external network that the gateway device in the enterprise network is not an element of the external network; 

receiving a communication request from the wireless device at the gateway device in the enterprise network; 

determining whether the communication request requires a connection to the enterprise network or to the external network; 


15. The method of claim 1, further comprising 

obtaining User Equipment (UE) configuration information for enabling the wireless device to communicate with the external network from a Home Subscriber Server (HSS) of the external network through a second proxy connection established between an HSS of the enterprise network and the HSS of the external network

and facilitating communications between the wireless device and the external network through the proxy connection in response to a determination that the communication request requires a connection to the external network, 

the proxy connection transparent to the wireless device and the external network.
establish a first proxy connection between the gateway device in the enterprise network and a gateway device in the external network, 

transparent to the gateway device in the external network that the gateway device in the enterprise network is not an element of the external network; 

receive a communication request from the wireless device at the gateway device in the enterprise network; 

determine whether the communication request requires a connection to the enterprise network or to the external network; 





obtain User Equipment (UE) configuration information to enable the wireless device to communicate with the external network from a Home Subscriber Server (HSS) of the external network through a second proxy connection established between an HSS of the enterprise network and the HSS of the external network; 

and facilitate communications between the wireless device and the external network through the first proxy connection in response to a determination that the communication request requires a connection to the external network, 

the first proxy connection transparent to the wireless device and the external network.

19, 20
Independent claims 19 and 20 of the instant application can be similarly mapped to independent claims 1 and 20 of the conflicting patent. 
Independent claims 19 and 20 of the instant application can be similarly mapped to independent claims 1 and 20 of the conflicting patent.
1, 20


As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are the additional feature included in the conflicting claim  (i.e. a gateway device in the enterprise network configured to:,”, “first”). Furthermore, dependent claim 15 of the instant application teaches specific features taught in the conflicting claim. Therefore, it would have been obvious to on having ordinary skill in the art to combine the teachings of claims 1 and 15 of the instant application with conflicting claim 1 to perform the functions as described in instant claim 1. 

Claim No.
Instant Claims (16/707,132)
Conflicting Patent (9769855) 
Claim No.
2-18
2. The method of claim 1, wherein the wireless device is configured to operate according to a mobile data communications standard.
  2. The method of claim 1, wherein the wireless device is configured to operate according to a mobile data communications standard.
2-18

3. The method of claim 2, wherein the mobile data communications standard is the Long Term Evolution (LTE) communications standard.
3. The method of claim 2, wherein the mobile data communications standard is the Long Term Evolution (LTE) communications standard.



4. The method of claim 2, wherein the wireless device is also configured to operate according to WiFi standards.
4. The method of claim 2, wherein the wireless device is also configured to operate according to WiFi standards.


5. The method of claim 1, wherein the gateway in the enterprise network is a Packet Data Network (PDN) Gateway (P-GW) device.
5. The method of claim 1, wherein the gateway in the enterprise network is a Packet Data Network (PDN) Gateway (P-GW) device.


6. The method of claim 1, wherein the gateway in the external network is a Packet Data Network (PDN) Gateway (P-GW) device.
6. The method of claim 1, wherein the gateway in the external network is a Packet Data Network (PDN) Gateway (P-GW) device.


7. The method of claim 6, wherein the gateway in the enterprise network presents itself to the P-GW device in the external network as at least one of a Mobility Management Entity (MME) device or a Servicing Gateway (S-GW) device of the external network.
7. The method of claim 6, wherein the gateway in the enterprise network presents itself to the P-GW device in the external network as at least one of a Mobility Management Entity (MME) device or a Servicing Gateway (S-GW) device of the external network.


8. The method of claim 6, wherein the gateway in the enterprise network connects to the P-GW device in the external network via a standard connection on at least one of interfaces S5 or S8.
8. The method of claim 6, wherein the gateway in the enterprise network connects to the P-GW device in the external network via a standard connection on at least one of interfaces S5 or S8.


9. The method of claim 1, wherein the gateway in the external network is a Servicing Gateway (S-GW) device.
9. The method of claim 1, wherein the gateway in the external network is a Servicing Gateway (S-GW) device.


10. The method of claim 9, wherein the gateway in the enterprise network presents itself to the S-GW device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network.
10. The method of claim 9, wherein the gateway in the enterprise network presents itself to the S-GW device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network.


11. The method of claim 9, wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-U interface.
11. The method of claim 9, wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-U interface.


12. The method of claim 1, wherein the gateway in the external network is a Mobility Management Entity (MME) device.
12. The method of claim 1, wherein the gateway in the external network is a Mobility Management Entity (MME) device.


13. The method of claim 12, wherein the gateway in the enterprise network presents itself to the MME device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network.


13. The method of claim 12, wherein the gateway in the enterprise network presents itself to the MME device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network.


14. The method of claim 12, wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-MME interface.
14. The method of claim 12, wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-MME interface.


15. The method of claim 1, further comprising obtaining User Equipment (UE) configuration information for enabling the wireless device to communicate with the external network from a Home Subscriber Server (HSS) of the external network through a second proxy connection established between an HSS of the enterprise network and the HSS of the external network.
15. The method of claim 1, further comprising obtaining User Equipment (UE) configuration information for enabling the wireless device to communicate with the external network from a Home Subscriber Server (HSS) of the external network through a second proxy connection established between an HSS of the enterprise network and the HSS of the external network.


16. The method of claim 15, wherein establishing the second proxy connection further comprises the HSS of the enterprise network connecting to the HSS of the external network on interface S6a.
16. The method of claim 15, wherein establishing the second proxy connection further comprises the HSS of the enterprise network connecting to the HSS of the external network on interface S6a.


17. The method of claim 1, further comprising providing Quality of Service (QoS) services for connections between the wireless device and the external network via the proxy connection.
17. The method of claim 1, further comprising providing Quality of Service (QoS) services for connections between the wireless device and the external network via the proxy connection.


18. The method of claim 1, further comprising terminating the proxy connection in response to a determination that the wireless device has terminated a connection with the enterprise network.
18. The method of claim 1, further comprising terminating the proxy connection in response to a determination that the wireless device has terminated a connection with the enterprise network.









As indicated above, dependent claims 2-18 of the instant application are identical to the conflicting claims 2-18. 

Claim Interpretation

Section 101 Eligibility Analysis
Independent claim 19 currently recites “A tangible computer-readable storage medium..”. Typically, the present claim would be rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: the claim does not fall within at least one of the four categories of patent eligible subject matter because the term “tangible” encompasses transitory forms of signal transmission.
However, paragraph 57 of the supporting specification, as filed, explicitly excludes propagating signals from the definition of “tangible”. For convenience, paragraph 57 is reproduced below:

    PNG
    media_image1.png
    332
    897
    media_image1.png
    Greyscale


As described in the above paragraph, the term “tangible” describes a computer-readable storage medium (or “memory”) excluding propagating electromagnetic signals. Since the supporting specification has expressly excluded propagating signals from the definition of “tangible computer-readable storage medium”, and the claims are interpreted in light of the specification, the present claim is therefore eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klaghofer et al. (US20040249963A1), hereinafter KLAGHOFER, in view of Pummill et al. (US20060276137A1), hereinafter PUMMILL.

Regarding claim 1, KLAGHOFER teaches A method for providing a wireless device with simultaneous access to an enterprise network and an external network, comprising: (KLAGHOFER, Fig. 1, paragraphs 22, 24, 28, teach providing a terminal (EE) with access to two networks KN1 (i.e. enterprise network) and KN2 (i.e. external network) for exchanging real time communication connections (i.e. simultaneous access).)
establishing a proxy connection between a gateway device in the enterprise network and a gateway device in the external network, (KLAGHOFER, Fig. 1, paragraphs 35, teach proxy device PROXY for servicing request messages of gatekeeper GK Also see signaling gateway SG, located external to KN1.) transparent to the gateway device in the external network that the gateway device in the enterprise network is not an element of the external network; (KLAGHOFER, Fig. 1, paragraphs 32-34, teach interfaces D1, D2, S1 and S2 for signaling between the networks, Therefore it is transparent that GK is not an element of KN2.) 
receiving a communication request from the wireless device at the gateway device in the enterprise network; (KLAGHOFER, paragraph 35, teach the proxy device PROXY for servicing control and/or request messages of the GK as stand-in for a party of the terminating device EE.)
KLAGHOFER does not describe determining whether the communication request requires a connection to the enterprise network or to the external network; and facilitating communications between the wireless device and the external network through the proxy connection in response to a determination that the communication request requires a connection to the external network, the proxy connection transparent to the wireless device and the external network.
PUMMILL in the same field of endeavor teaches determining whether the communication request requires a connection to the enterprise network or to the external network; (PUMMILL, Fig. 28, step 2812, paragraph 124, teach determining whether both parties to the call are connected to the LAN (i.e. determining whether the communication request requires a connection to the enterprise network (i.e. step 2820) or to the external network (i.e. step 2816).) 
and facilitating communications between the wireless device and the external network through the proxy connection in response to a determination that the communication request requires a connection to the external network, (PUMMILL, Fig. 28, step 2816, paragraph 124, teach routing the data to its destination on the external network (i.e. facilitating communications between the wireless device and the external network). Furthermore, Fig. 27, paragraphs 82, 120, teach the UNC acting as a proxy for packets exchanged between the UMA device and the serving UNC (i.e. through the proxy connection).) the proxy connection transparent to the wireless device and the external network. (PUMMILL, paragraphs 63, 64, teach the UNC transparently intercepting the packets in a manner which is transparent to both the wireless device and the serving UNC.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PUMMILL with the teachings of KLAGHOFER to configure the proxy device to determine whether a request requires a connection to the enterprise network or the external network, and facilitate the communication thereafter. The motivation would be to detect whether packets received represent call signaling data and forwarding the packets to a specified network (PUMMILL, paragraph 17).

Regarding claim 2, KLAGHOFER in view of PUMMILL teaches the method of claim 1, wherein the wireless device is configured to operate according to a mobile data communications standard. (PUMMILL, paragraph 10, teaches the wireless device configured to operate according to GPRS (i.e. a mobile data communications standard).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PUMMILL with the teachings of KLAGHOFER to configure the wireless device to operate according to a mobile data communications standard. The motivation would be to detect whether packets received represent call signaling data and forwarding the packets to a specified network (PUMMILL, paragraph 17).

Regarding claim 4, KLAGHOFER in view of PUMMILL teaches the method of claim 2, wherein the wireless device is also configured to operate according to WiFi standards. (PUMMILL, paragraphs 50, 105, teaches the wireless device also configured to operate according to WiFi standards.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PUMMILL with the teachings of KLAGHOFER to configure the mobile terminal to operate according to Wi-Fi communications standard. The motivation would be to detect whether packets received represent call signaling data and forwarding the packets to a specified network (PUMMILL, paragraph 17).

Regarding claim 9, KLAGHOFER in view of PUMMILL teaches the method of claim 1, wherein the gateway in the external network is a Servicing Gateway (S-GW) device. (PUMMILL, Fig. 26A, paragraphs 117-119, teach the gateway in the external network (i.e. media gateway 2608) as a servicing gateway.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PUMMILL with the teachings of KLAGHOFER to configure the gateway in the external network is a Servicing Gateway (S-GW) device. The motivation would be to detect whether packets received represent call signaling data and forwarding the packets to a specified network (PUMMILL, paragraph 17).

Regarding claim 12, KLAGHOFER in view of PUMMILL teaches the method of claim 1, wherein the gateway in the external network is a Mobility Management Entity (MME) device. (PUMMILL, paragraphs 58-59, teach the UNC configured with mobility management features for hand-over of the wireless device.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PUMMILL with the teachings of KLAGHOFER to configure the gateway the gateway in the external network is a Mobility Management Entity (MME) device. The motivation would be to detect whether packets received represent call signaling data and forwarding the packets to a specified network (PUMMILL, paragraph 17).  

Regarding claim 17, KLAGHOFER in view of PUMMILL teaches the method of claim 1, further comprising providing Quality of Service (QoS) services for connections between the wireless device and the external network via the proxy connection. (KLAGHOFER, paragraphs 23, 29, teach providing quality of service connections between the terminal and the external network via the proxy device.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PUMMILL with the teachings of KLAGHOFER to provide Quality of Service (QoS) services for connections between the wireless device and the external network via the proxy connection. The motivation would be to detect whether packets received represent call signaling data and forwarding the packets to a specified network (PUMMILL, paragraph 17).  

Regarding claim 18, KLAGHOFER in view of PUMMILL teaches the method of claim 1, further comprising terminating the proxy connection in response to a determination that the wireless device has terminated a connection with the enterprise network. (KLAGHOFER, paragraphs 35, teach logically terminating signaling by the proxy device based on a determination that service is not provided (i.e. connection terminating).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PUMMILL with the teachings of KLAGHOFER to terminate the proxy connection in response to a determination that the wireless device has terminated a connection with the enterprise network. The motivation would be to detect whether packets received represent call signaling data and forwarding the packets to a specified network (PUMMILL, paragraph 17).  

Regarding claim 19, KLAGHOFER teaches A tangible computer-readable storage medium having program instructions stored thereon that, upon execution by a processor, cause the processor to perform operations for providing a wireless device with simultaneous access to an enterprise network and an external network, comprising: (KLAGHOFER, Fig. 1, paragraphs 22, 24, 28, teach a network gateway device providing a terminal (EE) with access to two networks KN1 (i.e. enterprise network) and KN2 (i.e. external network) for exchanging real time communication connections (i.e. simultaneous access). Furthermore, it was well known at the time of the invention to implement the network gateway device as a tangible computer readable storage medium having instructions executed by a processor.)
establishing a proxy connection between a gateway device in the enterprise network and a gateway device in the external network, (KLAGHOFER, Fig. 1, paragraphs 35, teach proxy device PROXY for servicing request messages of gatekeeper GK Also see signaling gateway SG, located external to KN1.) transparent to the gateway device in the external network that the gateway device in the enterprise network is not an element of the external network; (KLAGHOFER, Fig. 1, paragraphs 32-34, teach interfaces D1, D2, S1 and S2 for signaling between the networks, Therefore it is transparent that GK is not an element of KN2.) 
receiving a communication request from the wireless device at the gateway device in the enterprise network; (KLAGHOFER, paragraph 35, teach the proxy device PROXY for servicing control and/or request messages of the GK as stand-in for a party of the terminating device EE.)
KLAGHOFER does not describe determining whether the communication request requires a connection to the enterprise network or to the external network; and facilitating communications between the wireless device and the external network through the proxy connection in response to a determination that the communication request requires a connection to the external network, the proxy connection transparent to the wireless device and the external network.
PUMMILL in the same field of endeavor teaches determining whether the communication request requires a connection to the enterprise network or to the external network; (PUMMILL, Fig. 28, step 2812, paragraph 124, teach determining whether both parties to the call are connected to the LAN (i.e. determining whether the communication request requires a connection to the enterprise network (i.e. step 2820) or to the external network (i.e. step 2816).)  
and facilitating communications between the wireless device and the external network through the proxy connection in response to a determination that the communication request requires a connection to the external network, (PUMMILL, Fig. 28, step 2816, paragraph 124, teach routing the data to its destination on the external network (i.e. facilitating communications between the wireless device and the external network). Furthermore, Fig. 27, paragraphs 82, 120, teach the UNC acting as a proxy for packets exchanged between the UMA device and the serving UNC (i.e. through the proxy connection).) the proxy connection transparent to the wireless device and the external network. (PUMMILL, paragraphs 63, 64, teach the UNC transparently intercepting the packets in a manner which is transparent to both the wireless device and the serving UNC.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PUMMILL with the teachings of KLAGHOFER to configure the proxy device to determine whether a request requires a connection to the enterprise network or the external network, and facilitate the communication thereafter. The motivation would be to detect whether packets received represent call signaling data and forwarding the packets to a specified network (PUMMILL, paragraph 17).
 
Regarding claim 20, KLAGHOFER teaches A system for providing a wireless device with simultaneous access to an enterprise network and an external network, comprising: a gateway device in the enterprise network configured to: (KLAGHOFER, Fig. 1, paragraphs 22, 24, 28, teach a system for providing a terminal (EE) with access to two networks KN1 (i.e. enterprise network) and KN2 (i.e. external network) for exchanging real time communication connections (i.e. simultaneous access).)
establish a proxy connection between the gateway device in the enterprise network and a gateway device in the external network, (KLAGHOFER, Fig. 1, paragraphs 35, teach proxy device PROXY for servicing request messages of gatekeeper GK Also see signaling gateway SG, located external to KN1.) transparent to the gateway device in the external network that the gateway device in the enterprise network is not an element of the external network; (KLAGHOFER, Fig. 1, paragraphs 32-34, teach interfaces D1, D2, S1 and S2 for signaling between the networks, Therefore it is transparent that GK is not an element of KN2.) 
receive a communication request from the wireless device at the gateway device in the enterprise network; (KLAGHOFER, paragraph 35, teach the proxy device PROXY for servicing control and/or request messages of the GK as stand-in for a party of the terminating device EE.)
KLAGHOFER does not describe determine whether the communication request requires a connection to the enterprise network or to the external network; and facilitate communications between the wireless device and the external network through the proxy connection in response to a determination that the communication request requires a connection to the external network, the proxy connection transparent to the wireless device and the external network.
PUMMILL in the same field of endeavor teaches determine whether the communication request requires a connection to the enterprise network or to the external network; (PUMMILL, Fig. 28, step 2812, paragraph 124, teach determining whether both parties to the call are connected to the LAN (i.e. determining whether the communication request requires a connection to the enterprise network (i.e. step 2820) or to the external network (i.e. step 2816).) 
and facilitate communications between the wireless device and the external network through the proxy connection in response to a determination that the communication request requires a connection to the external network, (PUMMILL, Fig. 28, step 2816, paragraph 124, teach routing the data to its destination on the external network (i.e. facilitating communications between the wireless device and the external network). Furthermore, Fig. 27, paragraphs 82, 120, teach the UNC acting as a proxy for packets exchanged between the UMA device and the serving UNC (i.e. through the proxy connection).) the proxy connection transparent to the wireless device and the external network. (PUMMILL, paragraphs 63, 64, teach the UNC transparently intercepting the packets in a manner which is transparent to both the wireless device and the serving UNC.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PUMMILL with the teachings of KLAGHOFER to configure the proxy device to determine whether a request requires a connection to the enterprise network or the external network, and facilitate the communication thereafter. The motivation would be to detect whether packets received represent call signaling data and forwarding the packets to a specified network (PUMMILL, paragraph 17).

Claims 3, 5-8, 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klaghofer et al. (US20040249963A1), hereinafter KLAGHOFER, in view of Pummill et al. (US20060276137A1), hereinafter PUMMILL, and further in light of Bakker et al. (US20120189016A1), hereinafter BAKKER. 

Regarding claim 3, although KLAGHOFER in view of PUMMILL teaches all the limitations of claim 2 above and further teaches GSM/GPRS standards (PUMMILL, paragraph 12), KLAGHOFER in view of PUMMILL does not describe wherein the mobile data communications standard is the Long Term Evolution (LTE) communications standard. 
However, BAKKER in the same field of endeavor teaches wherein the mobile data communications standard is the Long Term Evolution (LTE) communications standard. (BAKKER, paragraph 184, teaches the wireless device configured according to an LTE communication standard).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to configure the mobile terminal to operate according to a LTE mobile data communications standard. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46). 

Regarding claim 5, although KLAGHOFER in view of PUMMILL teaches all the limitations of claim 1 above, KLAGHOFER in view of PUMMILL does not describe wherein the gateway in the enterprise network is a Packet Data Network (PDN) Gateway (P-GW) device. 
However, BAKKER in the same field of endeavor teaches wherein the gateway in the enterprise network is a Packet Data Network (PDN) Gateway (P-GW) device. (BAKKER, paragraph 96, teaches the gateway is a PDN GW).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to configure the gateway in the enterprise network is a Packet Data Network (PDN) Gateway (P-GW) device. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46).

Regarding claim 6, although KLAGHOFER in view of PUMMILL teaches all the limitations of claim 1 above, KLAGHOFER in view of PUMMILL does not describe wherein the gateway in the external network is a Packet Data Network (PDN) Gateway (P-GW) device.
However, BAKKER in the same field of endeavor teaches wherein the gateway in the external network is a Packet Data Network (PDN) Gateway (P-GW) device. (BAKKER, paragraph 96, teaching that the external network is a PDN GW). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to configure the gateway in the external 3GPP network as a Packet Data Network (PDN) Gateway (P-GW) device. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46).

Regarding claim 7, KLAGHOFER in view of PUMMILL in view of BAKKER teaches the method of claim 6, wherein the gateway in the enterprise network presents itself to the P-GW device in the external network as at least one of a Mobility Management Entity (MME) device or a Servicing Gateway (S-GW) device of the external network. (PUMMILL, Fig. 26A, paragraphs 117-119, teach the gateway in the enterprise network (i.e. media gateway 2604) presents itself to the P-GW in the external network (i.e. media gateway 2608) as at least one of a MME device (i.e. for handoff) or a S-GW (i.e. for data calls).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to configure the gateway in the enterprise network presents itself to the P-GW device in the external network as at least one of an Mobility Management Entity (MME) device or a Servicing Gateway (S-GW) device of the external network. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46).

Regarding claim 8, KLAGHOFER in view of PUMMILL in view of BAKKER teaches the method of claim 6, wherein the gateway in the enterprise network connects to the P-GW device in the external network via a standard connection on at least one of interfaces S5 or S8. (BAKKER, paragraph 90, teaching that the L-GW has a S5 interface with the S-GW).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to configure the gateway in the enterprise network connects to the P-GW device in the external network via a standard connection on at least one of interfaces S5 or S8. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46).

Regarding claim 10, although KLAGHOFER in view of PUMMILL teaches all the limitations of claim 9 above, KLAGHOFER in view of PUMMILL does not describe wherein the gateway in the enterprise network presents itself to the S-GW device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network.
However, BAKKER in the same field of endeavor teaches wherein the gateway in the enterprise network presents itself to the S-GW device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network. (BAKKER, paragraph 77, HeNB-GW serves as a concentrator and terminates the user plane towards the HeNB and S-GW).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to configure the gateway in the enterprise network presents itself to the S-GW device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46)

Regarding claim 11, although KLAGHOFER in view of PUMMILL teaches all the limitations of claim 9 above, KLAGHOFER in view of PUMMILL does not describe wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-U interface.
However, BAKKER in the same field of endeavor teaches wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-U interface. (BAKKER, paragraph 81, teaching a S1-U interface connecting to the S-GW).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to configure the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-U interface. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46).

Regarding claim 13, although KLAGHOFER in view of PUMMILL teaches all the limitations of claim 12 above, KLAGHOFER in view of PUMMILL does not describe wherein the gateway in the enterprise network presents itself to the MME device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network. 
However, BAKKER in the same field of endeavor teaches wherein the gateway in the enterprise network presents itself to the MME device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network. (BAKKER, paragraph 77, teaches the HeNB-GW directing the user plane towards MME).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to configure the gateway in the enterprise network presents itself to the MME device in the external network as a Home eNodeB Gateway (HeNB-GW) device of the external network. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46).

Regarding claim 14, although KLAGHOFER in view of PUMMILL teaches all the limitations of claim 12 above, KLAGHOFER in view of PUMMILL does not describe wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-MME interface.
However, BAKKER in the same field of endeavor teaches wherein the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-MME interface. (BAKKER, paragraph 80, teaching an S1-MME interface being defined between the S-GW and the gateway).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to configure the gateway in the enterprise network connects to the S-GW device in the external network via a connection on a standard S1-MME interface. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46).

Regarding claim 15, although KLAGHOFER in view of PUMMILL teaches all the limitations of claim 1 above, KLAGHOFER in view of PUMMILL does not describe further comprising obtaining User Equipment (UE) configuration information for enabling the wireless device to communicate with the external network from a Home Subscriber Server (HSS) of the external network through a second proxy connection established between an HSS of the enterprise network and the HSS of the external network. 
However, BAKKER in the same field of endeavor teaches further comprising obtaining User Equipment (UE) configuration information for enabling the wireless device to communicate with the external network from a Home Subscriber Server (HSS) of the external network through a second proxy connection established between an HSS of the enterprise network and the HSS of the external network. (BAKKER paragraph 93, teaches that the PDN connectivity procedure may trigger one or multiple dedicated bearer establishment procedures to establish dedicated EPS bearers for the UE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to obtain UE configuration information for enabling the wireless device to communicate with the external network from a HSS of the external network through a second proxy connection established between an HSS of the enterprise network and the HSS of the external network. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46).

Regarding claim 16, PUMMILL in view of SILVER in view of BAKKER teaches the method of claim 15, wherein establishing the second proxy connection further comprises the HSS of the enterprise network connecting to the HSS of the external network on interface S6a. (BAKKER, paragraph 83, teaches utilizing S6a standard interface between MME and HSS).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BAKKER with the modified invention, as described above, to establish the second proxy connection further comprises the HSS of the enterprise network connecting to the HSS of the external network on interface S6a. The motivation would be to offload selected types of IP traffic towards a defined IP network (BAKKER, paragraph 46).

Response to Arguments

Applicant’s arguments, filed on 07/14/2021, hereinafter  “Remarks”, have been fully considered but they are not persuasive for the following reasons: 

On page 9 of the Remarks, Applicants assert that prior art reference of Klaaghofer fails to teach “establishing a proxy connection between a gateway device in the enterprise network and a gateway device in the external network.” Examiner respectfully disagrees. 
Fig. 1, paragraphs 22, 24, 28, teach providing a terminal (EE) with access to two networks KN1 (i.e. enterprise network) and KN2 (i.e. external network) for exchanging real time communication connections (i.e. simultaneous access).) via multiple gateway devices such as a gatekeeper device(s) (GK), signaling gateway (SG), and media gateway (MG). Components (e.g. interface D1) of SG and MG are, at least partially, physically and/or logically in KN1. Components (e.g. interface D2) are, at least partially, physically and/or logically in KN2, which is a carrier network external to KN1. In view of the above, and based on the broadest reasonable interpretation of the term “a gateway device in the external network”, Examiner notes that components of at least one of the multiple gateway devices is at least partially “in the external network”.



In the paragraph bridging pages 9-10, Applicants assert that “hence any established proxy connection between GK and SG is not transparent to SG”, and therefore Klaghofer fails to teach of suggest “establishing a proxy connection… transparent to the gateway device in the external network that the gateway device in the enterprise network is not an element of the external network.” Examiner respectfully disagrees.
Klaghofer, paragraphs 32-34, 37, teach the GK communicating according protocols SP1 and ARP1 in network KN1. Hence, any communication according to protocols SP1 and ARP1 are transparent to the gateway devices (or components of the gateway devices) in the external network that the gateway device in the enterprise network Is not an element of the external network which would utilize protocols ARP2, SP2.

On pages 11-13, Applicants assert that Pummill fails to teach all the elements it is relied upon as teaching. Examiner respectfully disagrees. Examiner respectfully disagrees.
In response, Examiner notes that Pummill, paragraphs 63-64, teach combinations of embodiments wherein the LAN-UNC transparently intercepts packets and also proxies a connection between the mobile station and the serving UNC. Furthermore, Examiner disagrees that a second IPSec tunnel extending over the external network excludes transparency to the wireless device because the wireless device would be configured to know which tunnel belongs to which network in the arrangement. As such, Pummill teaches the proxy connection as transparent to the wireless device and the external network because the teachings encompass the broadest reasonable interpretation of the term “transparent”.

In view of the foregoing, Examiner respectfully disagrees that the prior art references of record do not teach the features of independent claim 1, as similarly recited in independent claims 19 and 20. Based on all of the above remarks, and absent any changes to the claim language which would clearly distinguish over the prior art of record, Examiner maintains the rejection.





Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412